Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11250075. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims of ‘075 teach all the elements of claim 1. See chart below. 
US 11250075 B1
17/559,166
1. A method comprising: 
generating, by one or more processors, a set of annotations for a particular media content item, in a plurality of media content items, based on metadata of the particular media content item; associating, by the one or more processors, the particular media content item with a cluster based on the set of annotations generated for the particular media content item, the cluster grouping together certain media content items within the plurality of media content items based on a cohesiveness of geographic location and time; generating, by the one or more processors, a collection of media content items from the plurality of media content items based on the cluster, the collection comprising two or more media content items from the plurality of media content items that are associated with the cluster, the collection being separate from the cluster; 
determining, by the one or more processors, a set of attributes for the collection of media content items based on at least one annotation of a media content item included in the collection of media content items; 
storing, on a new index of a search service index and by the one or more processors, the collection of media content items in association with the set of attributes, the storing comprising swapping a current index of the search service index with the new index such that a previous version of the collection stored on the current index is replaced by the collection stored on the new index; 


searching, on the new index of the search service index and by the one or more processors, a plurality of collections of media content items based on a search request from a client device to identify a set of collections of interest, the plurality of collections of media content items including the stored collection of media content items; 

and providing, by the one or more processors, search response to the client device based on the searching, the search response identifying the stored collection of media content items as part of the set of collections of interest.
1. A method comprising:






















 determining, by one or more processors, a set of attributes for a collection of media content items based on at least one annotation of a media content item included in the collection of media content items; 
storing, on a new index of a search service index and by the one or more processors, the collection of media content items in association with the set of attributes, the storing comprising swapping a current index of the search service index with the new index such that a previous version of the collection stored on the current index is replaced by the collection stored on the new index


searching, on the new index of the search service index and by the one or more processors, a plurality of collections of media content items based on a search request from a client device to identify a set of collections of interest, the plurality of collections of media content items including the stored collection of media content items; 

and providing, by the one or more processors, search response to the client device based on the searching, the search response identifying the stored collection of media content items as part of the set of collections of interest.




Allowable Subject Matter
	If the above double patenting rejection are overcome via a terminal disclaimer, then claims 1-20 would be allowable for the following reasons: 
	The closest prior art, Choi US 20180034818 along with the prior art of record fails to teach at least the following as required by the independent claims; 
storing, on a new index of a search service index and by the one or more processors, the collection of media content items in association with the set of attributes, the storing comprising swapping a current index of the search service index with the new index such that a previous version of the collection stored on the current index is replaced by the collection stored on the new index; searching, on the new index of the search service index and by the one or more processors. . . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159